Citation Nr: 0934778	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  00-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for a 
postoperative L4-5 herniated nucleus pulposus, currently 
evaluated as 10 percent disabling, prior to October 16, 1996.

2.  Entitlement to a higher initial rating for a 
postoperative L4-5 herniated nucleus pulposus, currently 
evaluated as 10 percent disabling, for the period beginning 
December 1, 1996 to October 14, 1998. 

3.  Entitlement to a higher initial rating for a 
postoperative L4-5 herniated nucleus pulposus, currently 
evaluated as 40 percent disabling, for the period beginning 
October 15, 1998.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied the benefits 
sought on appeal.

In a June 1998 rating decision, the RO granted service 
connection for the Veteran's low back disability, and 
assigned a 10 percent rating effective October 8, 1996, the 
date of receipt of the Veteran's claim, and assigned a 
temporary total evaluation beginning October 16, 1996, with a 
resumption of the 10 percent rating effective December 1, 
1996.  

Thereafter, the Veteran filed a timely notice of disagreement 
with this rating action, which was received at the RO on May 
21, 1999.  Consequently, the Board recharacterized the low 
back issue to reflect that the Veteran was appealing the 
initial evaluation of a disability following an award of 
service connection.  

In an April 1999 rating decision, the RO increased the 
Veteran's evaluation from 10 percent disabling to 20 percent 
disabling, effective October 15, 1998.  In a May 2002 rating 
decision, the RO increased the 20 percent disability 
evaluation to 40 percent disabling, effective October 15, 
1998.

In June 2004, the Veteran appeared and testified before the 
undersigned Veterans Law Judge.  A transcript is of record.

In September 2004, the Board remanded this matter for further 
evidentiary and procedural development.

In July 2006, the Board denied the claim.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
granted a joint motion of the parties and remanded the matter 
to the Board for action consistent with the joint motion.

The Board subsequently remanded this matter in November 2007 
based on the Court's determination that a September 2005 VA 
examination was inadequate for rating purposes.  As such, the 
November 2007 remand determined a new examination was 
warranted. 

In April 2008, the Board issued a decision again denying the 
Veteran's claim for an increased rating for a postoperative 
L4-5 herniated nucleus pulposus, for the entire appellate 
period. 

The Veteran appealed the April 2008 Board decision to the 
Court and in a March 2009 joint motion, the portion of the 
Board's decision denying an increased evaluation for the 
postoperative L4-5 herniated nucleus pulposus, was vacated 
and remanded, again, for action consistent with the joint 
motion.

In its March 2009 remand, the Court instructed the Board to 
adequately address DeLuca factors in determining whether a 
higher disability rating is warranted for all three time 
periods in question.

Finally, the Veteran reported that due to his service-
connected disabilities, he has erectile dysfunction and 
depression.  The Veteran's representative additionally stated 
the Veteran's disability has interfered with his employment 
(See August 2009 letter from Veteran's representative).  

As such, the Board REFERS the matters of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU), and entitlement to service connection 
for erectile dysfunction and depression, to include as 
secondary to the Veteran's back and hip disabilities, to the 
RO for the appropriate action.  


FINDINGS OF FACT

1.  For the period prior to October 16, 1996, the Veteran's 
back disability symptoms are not productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, or moderate, recurring 
attacks of intervertebral disc syndrome.

2.  With resolution of the benefit of the doubt in the 
Veteran's favor, for the period from December 1, 1996 to 
October 14, 1998, the level of disability produced by the 
Veteran's lumbar disability was consistent with severe 
degenerative disc disease, with recurring attacks and 
intermittent relief. 

3.  For the period beginning October 15, 1998, the Veteran's 
back disability symptoms do not approximate pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

4.  For the period beginning October 15, 1998, the Veteran's 
back disability is not manifested by unfavorable ankylosis of 
the entire thoracolumbar spine; and has not been productive 
of incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 6 weeks during the past 
12 months.





CONCLUSIONS OF LAW

1. For the period prior to October 16, 1996, the criteria for 
a rating in excess of 10 percent for a postoperative L4-5 
herniated nucleus pulposus, are not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5110(g) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, Plate V 
(2002).

2. For the period from December 1, 1996 to October 14, 1998, 
the criteria for a rating of 40 percent for a postoperative 
L4-5 herniated nucleus pulposus, are met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5110(g) (West 2002 &Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, Plate V 
(2002).

3. For the period beginning October, 15, 1998, the criteria 
for a rating in excess of 40 percent for a postoperative L4-5 
herniated nucleus pulposus, are not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5110(g) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243, 5292, 5293, 
5295, Plate V (2002, 2003, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2004 
and October 2007.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. 

Additionally, the October 2007 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection is granted and complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, hearing 
testimony, and lay statements from the Veteran are associated 
with the claims file. 

The Veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). 

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The Veteran argues that he is entitled to a higher initial 
rating for a postoperative L4-5 herniated nucleus pulposus, 
evaluated as 10 percent disabling prior to October 16, 1996; 
10 percent disabling from December 1, 1996 to October 14, 
1998; and 40 percent disabling beginning October 15, 1998. 

After review of the record, the Board finds that an initial 
rating for a postoperative L4-5 herniated nucleus pulposus, 
in excess of 10 percent is not warranted for the period prior 
to October 16, 1996.  For the period beginning from December 
1, 1996 to October 14, 1998, the Board finds that a 40 
percent disability evaluation is warranted.  Finally, for the 
period beginning October 15, 1998, the Board finds that a 
disability rating in excess of 40 percent for a postoperative 
L4-5 herniated nucleus pulposus, is not warranted.

Increased Ratings; In General

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate wherever there are multiple 
time periods with distinctly different degrees of disability 
that might result in different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R.     §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

38 C.F.R. § 4.45 provides, in regard to the joints, that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up with contracted scars, etc.); (b) more movement 
than normal (from flail joint, resections, nonunion fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly, and; (f) pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Criteria

The Veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5242-5243.  The Board notes 
that during the pendency of the Veteran's appeal, VA 
promulgated regulations for the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Later, VA promulgated regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in 
pertinent part, at 38 C.F.R. §  4.71a, Diagnostic Codes 5237, 
5242, 5243, effective September 26, 2003.  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order.  A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Degenerative arthritis of the spine is Diagnostic Code 5242.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphyosis;

A 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order.  

Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The words "slight," "moderate" and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  The Board also notes that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
the Board's determination of an issue.  The Board evaluates 
all evidence in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.
 
Background

May 1996 to October 1996 VA records indicate the Veteran 
complained of lower back pain and radiculopathy. The Veteran 
underwent a magnetic resonance imaging (MRI) examination of 
the lumbosacral spine in August 1996, which revealed multiple 
level, mild disc bulges, and a L4-5 level mild left disc 
bulge. 

VA treatment records from October 1996 indicate the Veteran 
underwent a partial hemi-laminectomy and discectomy for a 
herniated nucleus pulposus at L4-5. At the time of the 
surgery, the Veteran was noted to have a three to four month 
history of lower left extremity radicular pain that radiated 
to his foot.

During a VA examination in December 1997, the Veteran 
reported he had surgery in 1996 and now his back pain was 
substantially worse.  He stated that his pain was primarily 
in the area of L4-5, which radiated down the anterior portion 
of the left leg to the ankle.  Sitting any length of time and 
driving caused the pain to worsen, and walking up stairs 
particularly bothered him.  The Veteran reported that his 
back was stiff all the time, he also had fatigability, and 
lack of endurance.  Flare-ups were caused by exercise, 
standing on his feet for a long time, or after it rained.  

The examiner reported the Veteran's back was tender from L4-
S1.  Muscles were normal and there was no muscle spasm.  The 
Veteran's range of motion was flexion from 0 to 90 degrees; 
extension was 0 to 30 degrees; right lateral flexion was 0 to 
40 degrees, left lateral flexion was to 45 degrees, the above 
include pain at L4-5 and into the left buttock; right lateral 
rotation was 0 to 55 degrees, with pulling to the right of 
the lumbosacral spine; and, left lateral rotation was 0 to 55 
degrees, with pain L4-5 and into the left buttock.  The 
examiner stated the Veteran reported pain started at the time 
motion began and continued throughout the range. Straight-leg 
tests were negative. 

The Veteran was diagnosed with degenerative joint disease 
changes of the lumbar spine with degenerative disc disease at 
L4-5; a transitional lumbovertebral body or partial 
sacralization of L5; disc space narrowing at L4-5; and lumbar 
scoliosis towards the left, all confirmed by x-ray. 

At a January 1999 VA examination, the Veteran reported that 
he sometimes experienced stiffness and pain in the low back 
that radiated down the left leg to the ankle. Sitting for 
lengthy periods of time, walking up steps, and driving caused 
his pain to worsen.  The Veteran reported sharp, aching, 
throbbing pain in his lower back at L4-5.  He stated he 
experienced weakness, stiffness, fatigability and lack of 
endurance.  He stated that rest and medication made his 
condition better.  

Lumbar spine range of motion was to 95 degrees on forward 
flexion; extension was to 35 degrees; left and right lateral 
flexion was to 45 degrees; left and right rotation was to 45 
degrees, and all motion showed evidence of pain. His gait was 
abnormal in that he limped on the left side. He could walk on 
his heels, toes, and outsides of his feet. Pain was evidenced 
in the left hip and right ankle during the tests, but not in 
the lower back. Sensation to pain and to light touch was 
diminished throughout the entire left lower extremity. 
Reflexes were decreased, but not absent, on the left knee and 
ankle as compared to the right. 

X-rays revealed lumboscoliosis to the left with slight 
exaggeration of the normal lordotic lumbar curve. Most lower 
lumbar vertebral bodies showed transitional or 
sacaraclization of L5.  There was some mild disc space 
narrowing at L4-5 and osteoarthritic scoliosis present about 
the apophyseal joint.  

The Veteran was diagnosed post surgery, with degenerative 
joint disease changes of the lumbar spine; lumboscoliosis to 
the left, degenerative disc disease at L4-5 (also site of the 
previous surgery); and partial sacralization of L5; all 
findings confirmed by x-ray.

VA treatment records dated from February 1998 to April 2002 
indicate treatment for lumbar radiculopathy and low back 
pain.

VA medical notes dated in June 2004 indicate the Veteran 
complained of chronic low back pain, he further stated that 
he felt his gait was a little disrupted, which then hurt his 
back and hip and the Veteran reported that he did heavy 
lifting at work.

VA records from June 2004 to July 2005 reflect continued 
complaints and treatment for his back.

At a VA orthopedic evaluation in September 2005, the Veteran 
reported constant low back pain that was aggravated by long 
periods of sitting or bending.  He stated he was employed 
with a glass company in processing and this required some 
lifting.  The Veteran noted that back braces did not help his 
condition, so he did not wear one.  The Veteran also stated 
that his hip was better, as he was not in constant pain, 
however, there was occasional pain in the left lower back 
over the iliac crest region, groin pain, and occasional pain 
in the anterior thigh to mid-lateral area. 

Physical examination of the back revealed forward flexion to 
the knees, extension of 15 degrees, and lateral flexion to 20 
degrees, bilaterally. There was no evidence of spasms. Deep 
tendon reflexes were 2+ bilaterally in the lower extremities. 
X- rays of the lumbar spine showed a lumbarized S1 with no 
spondylolysis or listhesis. The final assessment was a 
postoperative L4-5 herniated nucleus pulposus. The examiner 
noted mild fatigability and incoordination related to the 
back pain was recorded. 

March 2007 VA treatment records indicate the Veteran 
complained of pain across his back but denied leg pain, and 
he reported that his pain was worsening. On physical 
examination, the Veteran walked slowly but deliberately, he 
could tiptoe and heel walk, pain was worse with extension 
than flexion, there was pain in the lower back with bilateral 
straight leg raise sitting. The Veteran reported the pain in 
the lower back was worse than hip pain, and the Veteran 
denied pain into legs. The examiner stated the Veteran 
functioned at a high level, and was working at a glass 
company.

The Veteran was afforded a VA examination of the spine in 
December 2007 and reported constant severe and sharp pain to 
the lower back area, mostly with bending.  The Veteran 
reported he was able to walk one-quarter of a mile and used a 
cane.  The Veteran reported no history of urinary or fecal 
incontinence.  He reported erectile dysfunction, numbness, 
paresthesias, but no leg or foot weakness.  There were no 
falls or unsteadiness.  There was no history of fatigue, 
decreased motion, however, there was stiffness, weakness, 
spasm, and pain.  The Veteran reported no flare-ups because 
the condition was reported as constant.  The Veteran reported 
that in the past 12 months, he had lost no time from work due 
to his back disability.

On physical examination, the examiner stated the Veteran's 
posture was normal and his gait revealed mildly slowed 
propulsion using a cane.  There was no lumbar lordosis, 
reverse lordosis, or thoracolumbar ankylosis.  Additionally, 
there was no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness of the thoracic sacrospinalis.  The 
examiner noted no muscle spasm, localized tenderness, or 
guarding severe enough to be responsible for an abnormal gait 
or abnormal spinal contour. 

Examination of the lower extremities indicated vibration, 
pinprick, light touch, and position sense were all 2/2 
bilaterally, with no abnormal sensations, knee jerk was 2+ 
bilaterally, and Babinski was normal bilaterally. 

On range of motion testing, flexion was 0 to 90 degrees, 
extension was 0 to 30 degrees, and lateral flexion and 
rotation were 0 to 30 degrees bilaterally, all with no 
objective evidence of pain on active range of motion. There 
was no objective evidence of pain on repetitive motion, and 
no additional limitation after three repetitions of range of 
motion. The examiner stated the only objective signs of pain 
were the Veteran's reports of pain at the height of each 
motion, and otherwise there were no objective finding of 
pain, and no weakened movements noted during the examination. 

The Veteran was diagnosed as having no radiographic or 
clinical evidence of a L4-5 herniated nucleus pulposus; MRI 
evidence of mild degenerative changes L2-S1; and no 
significant effects on the Veteran's usual occupation or 
effects on usual daily activities.

Analysis

I.  For the period prior to October 16, 1996, evaluated as 10 
percent disabling.

The Veteran contends that his back disability for the above-
referenced time period is more severe than the current 10 
percent disability evaluation assigned reflects.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied for the period prior to 
October 16, 1996.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (Generally 
observing that in the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility and consistency with other evidence submitted on 
behalf of the Veteran); Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); (Holding that the Board has the "authority 
to discount the weight and probative value of evidence in 
light of its inherent characteristics in its relationship to 
other items of evidence."). 

The Board finds that the Veteran's back disability does not 
approximate the criteria for a 20 percent disability rating 
for the period prior to October 16, 1996 under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5292, 5293, or 5295.  

May 1996 to October 1996 VA records indicate the Veteran 
complained of lower back pain and radiculopathy, however, 
there is no medical evidence associated with the claims file 
of decreased range or limitation of motion of the lumbar 
spine. In order to warrant a 20 percent disability evaluation 
under Diagnostic Code 5292, moderate decreased range of 
motion must be shown. 

October 1996 VA medical records also indicate that prior to 
his surgery, the Veteran was noted to have a three to four 
month history of lower left extremity radicular pain which 
radiated to his foot.

There is no medical evidence associated with the file of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in any direction in a standing 
position, or any recurring attacks of intervertebral disc 
syndrome, which would warrant an increased evaluation under 
Diagnostic Codes 5293 and 5295. 

With regard to Deluca factors, and considering additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors not contemplated in the 
relevant rating criteria, the medical evidence shows the 
Veteran complained of pain, however, there is no evidence 
associated with the file that indicates the Veteran reported 
weakness, fatigability, or incoordination. 

In reference to the Veteran's complaints of pain, in reaching 
this decision, the Board considered the provisions of 38 
C.F.R. §§ 4.40 and 4.59, however, there is no evidence that 
the Veteran's pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
While the Board acknowledges the Veteran's complaints of 
pain, it is noted that the 10 percent rating best represents 
the level of current disability. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993) (The assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired).

Thus, a disability rating in excess of 10 percent is not 
warranted for the Veteran's L4-5, postoperative herniated 
nucleus pulposus, for the period prior to October 16, 1996, 
under Diagnostic Codes 5292, 5293, or 5295.

As the period in question was prior to both the September 23, 
2002 and September 26, 2003 changes in regulations, only the 
old versions of the rating criteria apply to the evaluation 
of the Veteran's back disability during this period, as the 
effective date for an increase based solely on the revised 
criteria cannot be earlier than the effective date of the 
revised criteria.

II.  For the period beginning December 1, 1996 to October 14, 
1998, evaluated as
     10 percent disabling.

The Veteran contends that his back disability is more severe 
than the current 10 percent disability evaluation assigned 
reflects.  

After resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that for the period beginning 
December 1, 1996 to October 14, 1998, the Veteran's back 
disorder symptoms approximate a severity warranting a 40 
percent rating. 38 C.F.R. § 4.73, Diagnostic Codes 5293 and 
5295. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

During a VA examination in December 1997, the Veteran 
reported his back pain was substantially worse, primarily in 
the area of L4-5.  Sitting any length of time and driving 
caused the pain to become worse.  Walking up stairs 
particularly bothered him.  The Veteran reported that his 
back was stiff all the time, he also had fatigability, and 
lack of endurance.  Flare-ups were caused by exercise, 
standing on his feet for a long time or after it rained.  

The examiner reported the Veteran's back was tender from L4-
S1, muscles were normal, with no muscle spasm.  Range of 
motion testing indicated full range of motion of the lumbar 
spine, with only slight loss of range on repetition due to 
pain and fatiguing. 

At a January 1999 VA examination, the Veteran reported that 
he sometimes experienced stiffness and pain in the low back 
that radiated down the left leg to the ankle. Sitting for 
lengthy periods of time, walking up steps, and driving caused 
his pain to worsen.  The Veteran reported sharp, aching, 
throbbing pain in his lower back at L4-5.  He stated he 
experienced weakness, stiffness, fatigability and lack of 
endurance.  Range of motion was within normal limits, 
however, all motion showed evidence of pain.  No attacks of 
intervertebral disc syndrome were noted.

As noted above, the record indicates that the Veteran 
complained of symptoms characteristic of recurring attacks of 
back pain occasioned by degenerative disc disease. Although 
examiners noted that the Veteran obtained relief of symptoms 
with medications and rest, the severity of the disorder 
appears to have been recurring, notwithstanding that the 
Veteran regularly took such medications. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
38 C.F.R. §§ 4.44, 4.45; DeLuca at 206-7. The record contains 
ample medical evidence that the Veteran has been found to 
have chronic back pain. The Veteran will be given the benefit 
of the doubt on the nature of his pain and the extent of its 
infringement on his life. 

Therefore, in considering the Veteran's subjective complaints 
of pain, weakness, and stiffness, and the objective evidence 
of record, the Board finds that the Veteran's back disability 
warrants a 40 percent rating. See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293; DeLuca v. Brown, 8 Vet. App. 
202.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

As the period in question was prior to both the September 23, 
2002 and September 26, 2003 changes in regulations, only the 
old versions of the rating criteria apply to the evaluation 
of the Veteran's back disability during this period, as the 
effective date for an increase based solely on the revised 
criteria cannot be earlier than the effective date of the 
revised criteria.

III.  For the period beginning October 15, 1998, evaluated as 
40 percent disabling. 

The Veteran's postoperative L4-5 herniated nucleus pulposus, 
does not approximate the criteria for a disability rating in 
excess of 40 percent under any applicable Diagnostic Code.

A 40 percent rating is the maximum rating available under the 
old versions of both Diagnostic Code 5292 and Diagnostic Code 
5295. Thus, a higher rating under either of those codes is 
not available.

The Board notes that some radiating pain from the Veteran's 
back disability has been noted in the record, including 
occasional pain in the anterior thigh to mid- lateral area 
noted on September 2005 VA examination, although there was 
noted to be no radiation of pain on December 2007 VA 
examination. 

The medical record reflects no symptoms approximating 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
Diagnostic Code 5293.

In this regard, no demonstrable muscle spasm or absent ankle 
jerk has ever been noted, and reflexes have been mostly noted 
to be normal in the medical record, although, on January 1999 
VA examination, reflexes were decreased, but not absent, in 
the left knee and ankle as compared to the right. 

As the Veteran's herniated postoperative L4-5 nucleus 
pulposus has not been productive of symptomatology 
approximating the severity of those symptoms listed in the 
criteria for a 60 percent rating, a disability rating in 
excess of 40 percent under Diagnostic Code 5293 is not 
warranted.

The record does not reflect unfavorable ankylosis of the 
entire thoracolumbar spine, or any limitation of spine motion 
approximating unfavorable ankylosis. In this regard, the 
Veteran has essentially full range of motion, and has 
maintained employment throughout the appeals period that has 
required at least some heavy lifting.  See Diagnostic Code 
5243.

Also, the record does not reflect periods of acute signs and 
symptoms due to intervertebral disc syndrome that have 
required bed rest and treatment prescribed by a physician, 
and the Veteran denied incapacitating episodes from his back 
during his December 2007 VA examination. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

As the record reflects neither unfavorable ankylosis of the 
entire thoracolumbar spine nor incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months, a disability rating 
in excess of 40 percent for a postoperative L4-5 herniated 
nucleus pulposus, under either Diagnostic Code 5243, or the 
prior version of Diagnostic Code 5293, is not warranted.

Again, and as noted above, with regard to Deluca factors, and 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors 
not contemplated in the relevant rating criteria, the medical 
evidence shows the Veteran complained of pain and stiffness.  
The December 2007 examiner noted no additional functional 
loss due to weakness, excess fatigability, or incoordination.

In reference to the Veteran's complaints of pain and 
stiffness, in reaching this decision, the Board considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there 
is no evidence that the Veteran's pain is productive of 
disuse atrophy, skin changes, or objectively demonstrable 
weakness beyond that already noted and considered above. 
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  While the Board acknowledges the 
Veteran's complaints of pain, it is noted that the 40 percent 
rating best represents the level of current disability. Van 
Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a 
compensable rating itself is recognition that industrial 
capabilities are impaired).

Thus, the Veteran's postoperative L4-5 herniated nucleus 
pulposus, does not warrant a disability rating in excess of 
40 percent, under any applicable Diagnostic Code.


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

The Board notes there is evidence in the claims file of one 
hospitalization for the Veteran's back disability, his 
surgical procedure in 1996.  No other hospitalizations for 
the Veteran's back disability are noted in the medical 
records.  Further, the Veteran is employed full time, and 
there is no indication of marked interference with 
employment.  During his December 2007 VA examination, the 
Veteran reported he had lost no time from work in the past 12 
months.

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the Veteran's disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 


ORDER


Entitlement to a rating in excess of 10 percent for a 
postoperative L4-5 herniated nucleus pulposus, prior to 
October 16, 1996, is denied.

Entitlement to a rating of 40 percent for a postoperative L4-
5 herniated nucleus pulposus, from December 1, 1996 to 
October 14, 1998, is granted, subject to the regulations 
governing monetary awards.

Entitlement to a rating in excess of 40 percent for a 
postoperative L4-5 herniated nucleus pulposus for the period 
from October 15, 1998, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


